GrOLDTHWAITE, J.
The question as to the wife’s taking, on the death of the husband, an absolute estate in the property she brought into the marriage, is entirely one of intention, to be collected from the general frame of the instrument ; and such intention will prevail, although contrary to the express words of a particular clause. Spalding v. Spalding, Cro. Car. 185; Kentish v. Newman, 1 Pr. Williams, 235; Targus v. Paget, 2 Ves. 194; Allen v. Rumph, 2 Hill Ch. Rep. 1; Gause v. Hale, 2 Ired. Ch. 241; Gaillard v. Parcher, 1 McMullen Ch. 358. This rule we apply in the present case with the less hesitation, for the reason that the settlement bears upon its face the most palpable marks, that it was drawn by a person who was not only entirely ignorant of legal forms, but incapable of expressing his meaning with clearness and precision. The clauses in the instrument which are relied on as passing the title to the administrator of the husband are, first, the declaration that nothing was intended by the instrument to deprive the parties of the benefit of the laws governing estates of deceased persons, after the death of the parties, which were then or might be passed, but that the full intent and meaning of the contract was, that it should “ cease to be of any effect, void and dead, and the. surviving party enjoy all the rights, privileges and immunities as *717though no contract ever existed, or written instrument had between the parties, and nothing is intended to prevent the law from the control, management, &c., as though no contract did ever exist;” and secondly, the attestation clause in these words; “In witness whereof, and intending this instrument, with all its meaning, to cease to be of any effect, to be void, cancelled, annihilated, and forever cease to be of any meaning, and of no effect, at the death of either of the parties,” &c. But the construction contended for by the defendant in error, upon these parts of the instrument, is inconsistent with the intention apparent from the first clause referred to, that the death of either of the parties was to operate to the personal benefit of the survivor, in relation to the property which formed the subject of the settlement. The words that “the surviving party should enjoy all the rights, privileges and immunities, as though no contract ever existed,” show conclusively, as we think, that the death of either party was to effect a beneficial change to the survivor; and the prominence of this idea in the mind of the framer of the contract, as shown by the reiteration of the effect which the death of either of the parties would produce on the settlement, resulted, as we incline to think, from the fact that a personal advantage was intended to result to the survivor. As, however, this benefit was not to arise until the death of one of the contracting parties, it could not have related to property of which either was in the full and complete enjoyment before the happening of the event referred to, and must be confined to the property of which the deceased party, by the terms of the instrument, had the enjoyment and control during life.
By a recurrence to the other parts of the settlement, the view we have taken is not only supported, but becomes apparent even to real conviction. Considered with reference to the other clauses, no one can entertain a doubt, that the object of the parties was, to secure the wife in the separate and exclusive control of the property possessed by her before the marriage, and to protect it against the improvidence of her intended husband, by excluding it from the reach of his creditors; and it is impossible to suppose that provisions like these, which, from their very nature, must have been inserted for the permanent benefit of the wife, were to be swept away *718at the death ofthe husband, and his administrator invested with rights in relation to the property, not only greater than the intestate possessed, but which might defeat the object for which those rights were denied to such intestate. This supposition is so unnatural and improbable, so inconsistent with the other parts of the settlement, that we should require it to be evidenced by the most unequivocal terms before enforcing it.
We deem it unnecessary to go into the inquiry, as to the interest which the wife would take in the property of the husband, although we incline to the opinion, that it would be regulated by the statutes of descent and distribution, or, in the language of the settlement, “by the laws governing the estates of deceased persons.” This question is, however, not presented by the record, and as the estate of the husband is reported insolvent, it is not probable that the question can arise upon this settlement. The only question we decide is, the one upon the construction of the instrument, as the case is now presented, that the wife, upon the death of the husband, took an absolute interest in the property brought by her into the marriage.
We see however no reason why the plaintiff in error should come into a court of equity. A party may come into that court to execute and establish marriage articles, or to reform settlements. But this case is not one of marriage articles. Everything has been done which the parties intended, and the contract is a final and complete act, presenting simply a question of construction, for the determination of which a court of law is equally as competent as a court of chancery.
It follows that there was no error in the decree of the Chancellor, which is here affirmed at the costs of the plaintiff in error.